Exhibit 10.53


jimdinkinsofferletter_1a01.gif [jimdinkinsofferletter_1a01.gif]


COCA-COLA PLAZA
ATLANTA, GEORGIA


JAMES R. QUINCEY
 
ADDRESS REPLY TO:
PRESIDENT & CHIEF EXECUTIVE OFFICER
 
P.O. BOX 1734
THE COCA-COLA COMPANY
 
ATLANTA, GA 30301
 
 
-----------
 
 
   +1-404 676-9980
 
 
FAX: +1-404 598-9980





October 23, 2017


Mr. James Dinkins
Atlanta, Georgia




Dear James,


We are delighted to confirm your new position as President, Coca-Cola North
America, Grade 22, with an effective date of January 1, 2018. You will report to
me. The information contained in this letter provides details of your new
position.


•
Your principal place of assignment will be Atlanta, Georgia.



•
Your annual base salary for your new position will be $550,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. The target annual incentive for a Job Grade 22G is 125% of
annual base salary. The actual amount of an incentive award may vary and is
based on individual performance and the financial performance of the Company.
Awards are made at the discretion of the Compensation Committee of the Board of
Directors based upon recommendations by Senior Management.  The plan may be
modified from time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive long-term incentive awards
within guidelines for the job grade assigned to your position and based upon
your personal performance, Company performance, and leadership potential to add
value to the Company in the future. As a discretionary program, the award
timing, frequency, size and mix of award vehicles are variable.



•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to four times your base
salary. Because this represents an increase from your prior target level, you
will have an additional two years, or until December 31, 2021, to meet your
requirement. You will be asked to provide information in December each year on
your progress toward your ownership goal, and that information will be reviewed
with the Compensation Committee of the Board of Directors the following
February.



•
You will be eligible for the Company’s Financial Planning program which provides
reimbursement of certain financial planning services, up to $10,000 at Job Grade
22 annually, subject to taxes and withholding.






--------------------------------------------------------------------------------



James Dinkins
October 20, 2017
Page 2


•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation.



•
If you have not done so already, you are required to enter into the Agreement on
Confidentiality, Non-Competition, and Non-Solicitation, as well as the Agreement
Covering Inventions, Discoveries, Copyrightable Material, Trade Secrets, and
Confidential Information, effective immediately (enclosed).



•
This letter is provided as information and does not constitute an employment
contract.



James, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey during this important
time.




Sincerely,


/s/ James R. Quincey


James R. Quincey


c:    Executive Compensation
Executive Services


Enclosure:     Agreement on Confidentiality, Non-Competition, and
Non-Solicitation
Agreement Covering Inventions, Discoveries, Copyrightable Material, Trade
Secrets, and Confidential Information




I, James Dinkins, accept this offer:






Signature:     /s/ James Dinkins            






Date:         10/23/2017                












Classified -
Classified -
Classified -
Classified -

